PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/096,019
Filing Date: 24 Oct 2018
Appellant(s): CHEN et al.



__________________
Michael Dryja
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 11, 2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated December 15, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
A: Claims 1-4, 6, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2003/0005883 (“Feinn”).
B: Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0005883 (“Feinn”).

 (3) Response to Argument
A: Claims 1-4, 6, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2003/0005883 (“Feinn”).
First ground of rejection (Claim 1)
Appellant argues that the rejection of claims 1-4, 6, 7, and 10 are in error (Appeal Brief, page 4), asserting that claim 1:
“recites that each hole extends through the substrate and fluidically connects just to a different respective firing chamber of the first column or of the second column”, specifying that 

Specifically, it appears that Appellant is asserting that the limitation “just to a different respective firing chamber of the first or of the second column” should be interpreted in a narrow manner which precludes the application of the Feinn reference. 

Further, the Appellant asserts that “the transitional term ‘comprising’ is inclusive or open-ended and does not exclude additional, unrecited elements . . . other elements may be added and still form a construct within the scope of the claim” (MPEP 2111.03 .1)”, such that the application of the inclusive “comprising” term of the present claims does not apply to the inclusion of additional fluidic connections of the limitation “just to a different respective firing chamber…”.

Appellant also asserts that even if a more limited interpretation of “just” should be accepted, “each hole . . . fluidically connects just to a different respective firing chamber of the first column or of the second column,” in light of the specification and the remarks made in the non-final office action response of September 17, 2020, means that each hole is fluidically connected to a different respective firing chamber and not to any other firing chamber - not the preclusion of the hole to any other fluid connection, which as the Examiner notes would render the holes ineffective.” (Appeal Brief, page 5).

Examiner respectfully disagrees.

First, Appellant’s argument’s in the Appeal Brief appears to ignore the art as the actual basis for rejection of the claims. Regarding the language “wherein each hole extends through the substrate and fluidically connects just to a different respective firing chamber of the first column or of the second column” such that each hole is required to touch only one chamber, it is noted that the Feinn provides this disclosure.  As previously recited in the Final Rejection of December 15, 2020, Feinn at Fig. 9, reproduced below, provides a feed hole 66B, which is connected just to chamber 64B; and hole 76B connected just to chamber 74B. Feinn at Fig. 8, also reproduced below, shows each of these chambers is provided in a separate column.  Thus, the cited art fulfills the requisite language of a “just to a different respective firing chamber of the first or of the second column”.  

Figure 9 and Figure 8 of Feinn:

    PNG
    media_image2.png
    415
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    479
    media_image3.png
    Greyscale


Beyond the support provided by the Feinn reference, Appellant continues to argue that the term “just” should essentially be accorded significant weight, the extent of which includes 

As set forth in the Final Rejection of December 15, 2020, the adoption of such a narrow application of the word, “just”, destroys the functionality of the system. The language was not deemed to be ambiguous.  A hole extending to just one of the chambers becomes connected to nothing else in the fluid system.  

Appellant’s interpretation ignores the claim language as a whole (Appeal Brief, page 5).  The limitations describes the connection as a “fluidically connects just…” which does not limit the number of connections that is provided to and from the hole to provide fluidic connection.  As the limitations are provided as a functional description, in addition to the preamble containing the open-ended “comprising” transition, the term “just” was not accorded the limited view that Appellant describes.  However, it is conceded that the application of the claims being presented with comprising language in the preamble does not apply to the present issue of the rejection over Feinn. Feinn, as illustrated above, discloses the requisite claim limitations. 

Appellant references generically that claims 10 and 14 are independent claim with similarities to claim 1 and provides no other specific arguments.

B: Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0005883 (“Feinn”).

Second ground of rejection (Claim 7)
Appellant references generically that claim 7 is a dependent claim of claim 1 and provides no other specific arguments.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERICA S LIN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        


Conferees:

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.